EXHIBIT32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Thomas Rickards, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Energy Telecom, Inc. on Form 10-Q for the fiscal quarter ended September 30, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Energy Telecom, Inc. By: /s/THOMAS RICKARDS Date: November 19, 2010 Name: Thomas Rickards Title: ChiefExecutiveOfficer I, Ronny Halperin, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Energy Telecom, Inc. on Form 10-Q for the fiscal quarter ended September 30, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Energy Telecom, Inc. By: /s/RONNY HALPERIN Date: November 19, 2010 Name: Ronny Halperin Title: ChiefFinancial Officer
